Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johney U. Han (Reg. #45,565) on 9/10/2021.

The application has been amended as follows: 
Claims 29 – 65 Canceled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 29 - 65 directed to inventions non-elected without traverse.  Accordingly, claims 29 - 65 been cancelled.

Response to Arguments
Applicant’s arguments, see pages 11 - 12, filed 8/19/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 2/19/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4 – 20, 22 – 28 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Flaherty et al. (U.S. No. 2005/0083527 A1) and Tantram et al. (U.S. No. 4,633,704) which teach the claimed invention however fail to disclose the limitations of “a main receiving channel and two secondary channels extending away from a dispersion channel at an angle opposite to one another; a sampling chamber defining a volume and in fluid communication with the main receiving channel with one or more openings into the sampling chamber…”, “…at least one filter element positioned within the volume and between the one or more openings and the at least one sensor…” (see for instance the structures illustrated at Figs. 5A – 7) in combination with all the remaining limitations as required by the independent claims 1 and 19.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861